DETAILED ACTION
Claim Status
	Claims 1-25 are pending. Claims 1-25 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821(d) because the Application contains references to sequences in the specification that fail to recite a "SEQ ID NO." For example, the sequences on page 8 fail to recite a SEQ ID NO.  Additionally, no sequence listing has been filed. The above reasons are set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-6, 8-12, 14-15, 17-18 and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. (US 2003/0083272 A1, published May 1, 2003, provided in an IDS) in view of Jiang et al. (SARS Vaccine Development; Emerging Infectious Diseases; Vol. 11, No. 7, pp. 1016-1020, July 2005).
Wiederholt et al. is directed to production of vaccines and describes a method of stimulating an immune response in a subject (mRNA molecule encodes an immunogen which causes an immune response in a subject; paragraph [0023]) comprising administering an effective amount of a pharmaceutical composition comprising a purified mRNA (administering an mRNA molecule to a subject such that the therapeutic protein is expressed in a cell of the subject and the disease state or disorder in the subject is treated; paragraph [0025]) encoding a virus antigen to the subject (the disease state or disorder is a viral infection; paragraph [0026]; viral infection (soluble receptors for viruses); paragraph [0154]), wherein said mRNA is complexed or formulated with a cationic carrier molecule (mRNA molecules further comprise an intracellular delivery vehicle. In one embodiment, the delivery vehicle is selected from the group consisting of: cationic lipid containing complexes; paragraph [0021]) (claim 1); wherein the administering is by injection (subject sense mRNA molecules can be directly injected into muscle; paragraph [0152]) (claim 5); wherein the administering is by intramuscular injection (subject sense mRNA molecules can be directly injected into muscle; paragraph [0152]) (claim 6); wherein the cationic carrier comprises a cationic lipid (mRNA molecules further comprise an intracellular delivery vehicle. In one embodiment, the delivery vehicle is selected from the group consisting of: cationic lipid containing complexes; paragraph [0021]) (claim 8); wherein the mRNA is complexed claim 9); wherein the mRNA is complexed with a cationic carrier and forms lipoplexes (mRNA molecules further comprise an intracellular delivery vehicle. In one embodiment, the delivery vehicle is selected from the group consisting of: cationic lipid containing complexes; paragraph [0021]) (claim 10); wherein the mRNA comprises a 5' cap structure (inclusion of a modified diguanosine (m7) cap; paragraph [0009]) (claim 11); wherein the mRNA comprises a poly-A tail of 10 to 200 adenosine nucleotides (inclusion of a polyA tail of greater than about 50 bases in length; paragraph [0011]) (claim 12); wherein the mRNA comprises a 5’ and/or a 3’ untranslated region (UTR) (mRNA comprises 5’UTR and 3’UTR; paragraph [0143]) (claim 14); wherein the mRNA comprises a G/C content in the antigen coding sequence which is greater than the G/C content of a coding region of the native mRNA sequence encoding the antigen (uridines are depleted from the mRNA molecule; paragraph [0016]. Depletion of uridines would result in decreased A/T content and corresponding increase in G/C content) (claim 15); wherein the mRNA has been modified by introduction of a nonnative nucleotide compared with a corresponding native mRNA nucleotide and/or by covalent coupling of the mRNA with a further chemical moiety (the chemical modification comprises the inclusion of at least one modified nucleotide; paragraph [0010]) (claim 17); wherein the mRNA comprises a chemical modification relative to a naturally occurring mRNA (the chemical modification comprises the inclusion of at least one modified nucleotide; paragraph [0010]) (claim 18). Wiederholt et al. further describe that gene therapy has 
Upon reading Wiederholt et al., a person of ordinary skill in the art would have recognized the desirability of vaccinating humans against specific viral infections. Jiang et al. describe that human coronavirus 229E, human coronavirus OC34 and SARS-CoV are known human coronavirus (page 1016, second column) (claims 1-3), and that effective, safe vaccines are urgently needed (abstract). Thus, it would have been obvious to a person of ordinary skill in the art at the time of filing to administer mRNAs encoding coronavirus antigens to provide vaccinations against coronaviruses, as a person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. In turn, because administering mRNAs encoding coronavirus antigens stimulate the immune response, it would have been obvious to use mRNAs encoding coronavirus antigens. Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding the limitations of claims 4, 24 and 25, it is noted, “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, since Wiederholt et al. and Jiang et al. teach the same product claim 4), stimulate antibody production in the subject (claim 24) and stimulate a CD4+ and/or a CD8+ T-cell response (claim 25).
Accordingly, Wiederholt et al. in view of Jiang et al. render obvious claims 1-6, 8-12, 14-15, 17-18 and 24-25.

Claims 1-12, 14-15 and 17-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. in view of Jiang et al., as applied to claims 1-6, 8-12, 14-15, 17-18 and 24-25 above, and further in view of Kariko et al. (US 2011/0143397 A1, published June 16, 2011, earliest effective filing date August 23, 2005, provided in an IDS). 
Wiederholt in view of Jiang et al. are directed to administration of mRNAs for protein expression and render obvious claims 1-6, 8-12, 14-15, 17-18 and 24-25 as applied above. Wiederholt et al. in view of Jiang et al. lack the method wherein the carrier molecule comprises a cationic polymer or cationic polypeptide (claim 7); wherein the mRNA comprises at least one nucleotide that is substituted with specific nucleotide analogs (claim 19); wherein the mRNA has been purified by chromatography (claim 20); wherein the mRNA has been purified by HPLC (claim 21); wherein the mRNA has been purified by reverse phase (RP) HPLC (claim 22); or wherein the composition comprises polyethylene glycol (PEG) (claim 23).
Kariko et al. is directed to administration of mRNAs for protein expression and teaches method wherein the carrier molecule comprises a cationic lipid (the transfection reagent is a cationic lipid reagent; paragraph [0177]), a cationic polymer (transfection claim 7); wherein the mRNA comprises at least one nucleotide that is substituted with specific nucleotide analog selected from the group consisting of: 2-aminoadenosine-5'-triphosphate, 2-thiouridine-5'-triphosphate, 4-thiouridine-5'-triphosphate, 5-methyluridine-5'-triphosphate, 6-azacytidine-5'-triphosphate, 6-azauridine-5'-triphosphate, 7-deazaadenosine-5'-triphosphate, 7-deazaguanosine-5'-triphosphate, 8-azaadenosine-5'-triphosphate, 8-azidoadenosine-5'-triphosphate, N1-methylguanosine-5'-triphosphate, N6-methyladenosine-5'-triphosphate or pseudouridine-5'-triphosphate (paragraphs [0105], [0152]-[0153]) (claim 19); wherein the mRNA has been purified by chromatography (the purified RNA preparation is obtained by HPLC purification; paragraph [0018]) (claim 20); wherein the mRNA has been purified by HPLC (the purified RNA preparation is obtained by HPLC purification; paragraph [0018]) (claim 21); wherein the mRNA has been purified by reverse phase (RP) HPLC (a reverse phase HPLC; paragraph [0084]) (claim 22); or wherein the composition comprises polyethylene glycol (PEG) (non-aqueous solvents are polyethylene glycol; paragraph [0250]) (claim 23). Kariko et al. further show that purifying modified mRNAs by HPLC result in higher protein production than before purification (figure 23) and that modified mRNAs increase RNA translation in vivo (paragraph [0332]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the method described by Wiederholt et al. in view of Jiang et al. and purify the modified mRNA by HPLC as described by Kariko et al. A 
Accordingly, Wiederholt in view of Jiang et al. and further in view of Kariko et al. render obvious claims 1-12, 14-15 and 17-25.

Claims 1-6, 8-15, 17-18 and 24-25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. in view of Jiang et al. as applied to claims 1-6, 8-12, 14-15, 17-18 and 24-25 above, and further in view of Holcik  (Four highly stable eukaryotic mRNAs assemble 3’ untranslated region RNA–protein complexes sharing cis and trans components; Proc. Natl. Acad. Sci., vol. 94, pp. 2410-2414, 1997, provided in an IDS) and Makeyev (The poly(C)-binding proteins: A multiplicity of functions and a search for mechanisms; RNA, vol. 8, pp. 265-278, 2002, provided in an IDS). 
Wiederholt et al. in view of Jiang et al. are directed to mRNAs and render obvious claims 1-6, 8-12, 14-15, 17-18 and 24-25 as applied above. 
Wiederholt et al. in view of Jiang et al. lack the method wherein the mRNA comprises a poly-C tail of 10 to 200 cytosine nucleotides (claim 13)
Holcik teaches that mRNAs element comprising stabilizing C-rich sequences are more stable in a cellular environment than mRNAs lacking such sequences.

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfection of mRNA of Wiederholt with the poly-C tails suggested by Holcik and Makeyev.  The teaching of Holcik and Makeyev demonstrates an appreciation in the art of poly-C regions as RNA-stabilizing elements, and demonstrates that it was within the capacity of those of ordinary skill in the art to design RNAs comprising poly-C elements in order to stabilize mRNAs.  One of ordinary skill in the art would have been motivated to combine the inventions in order to improve pharmacodynamics of RNA therapeutic agents.  Each of Wiederholt, Holcik and Makeyev teach that stabilized RNAs are capable of directing expression of proteins for prolonged periods of time.  At Wiederholt demonstrates that artisans of ordinary skill were aware that stabilized mRNAs could have improved pharmacological profiles as compared to unstable mRNA, thus leading to improved clinical results (See Wiederholt para 8 and 115).  Thus, motivation to modify the transfection with mRNA of Wiederholt and Takehashi with the poly-C tails of Halcek and Makeyev was also well known in the art at the time of invention. Given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Wiederholt et al. in view of Jiang et al. and further in view of Halcek and Makeyev render obvious claims 1-6, 8-15, 17-18 and 24-25.

s 1-6, 8-12, 14-18 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. in view of Jiang et al., as applied to claims 1-6, 8-12, 14-15, 17-18 and 24-25 above, and further in view of Roubos et al. (US 2009/0286280 A1, published November 19, 2009, earliest effective US filing date June 15, 2007, provided in an IDS).
Wiederholt et al. in view of Jiang et al. are directed to protein expression and render obvious claims 1-6, 8-12, 14-15, 17-18 and 24-25 as applied above. Wiederholt et al. further describing optimizing the codon sequence of the mRNA (paragraph [0062]).
Wiederholt et al. in view of Jiang et al. lack the method wherein the mRNA comprises an antigen coding sequence that is modified, compared with a native RNA encoding the antigen, such that at least one codon of the native mRNA which codes for a tRNA which is relatively rare in the cell is exchanged for a codon which codes for a tRNA which is relatively frequent in the cell (claim 16).
Roubos et al. is directed to protein expression and describes a coding sequence that is modified, compared with a native RNA encoding the antigen, such that at least one codon of the native mRNA which codes for a tRNA which is relatively rare in the cell is exchanged for a codon which codes for a tRNA which is relatively frequent in the cell (paragraph [0016]) (claim 16). Roubos et al. further teach that optimizing the codon sequence results in efficient protein translation (paragraph [0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the method described by Wiederholt et al. in view of Jiang et al. and optimize the codon sequence based on codon frequency as described 
Accordingly, Wiederholt et al. in view of Jiang et al. and further in view of Roubos et al. render obvious claims 1-6, 8-12, 14-18 and 24-25.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636